 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the exclusive representative of all employees in the appropriate bargainingunit described below with'respect to rates of pay, wages, hours of employment,and other terms and conditions of employment,and embody in a signed agree-ment any understanding reached.The bargaining unit is:All production and maintenance employees at our Wilmington,Massa-chusetts,plant, including truckdrivers and mechanics,but excluding officeclerical personnel and supervisors as defined inthe Act.MICHAEL BENEVENTO AND JOHN BENEVENTO,D/B/A M.BENEVENTO SAND & GRAVEL CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Jesse Jones Sausage Company and Jones Abattoir CompanyandAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO.Case No. 11-CA-1515.May 2, 1961DECISION AND ORDEROn October 6, 1960, Trial Examiner Lee J. Bestissued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmativeaction, as setforth in the copy of the Intermediate Report attached hereto. There-after, the Respondent filed exceptions to the Intermediate Reportand a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel' [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Intermediate Report, and the ex-ceptions and brief, and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner with the followingadditions?In amplification of the Trial Examiner's concluding findings, wenote that Plant Superintendent Lindner was not questionedconcern-ing Annie G. Rogers' testimony that she was told by him-at the timeof her layoff in late October 1958-that she would be recalled whenwork picked up, and thatsimilarstatements by Lindnerand Business1The Respondent's request for oral argument is denied inasmuch as the positions ofthe parties are adequately set forth in the record and brief.9We adoptpro formathe Trial Examiner's finding that Leadman Melvin Davis Is not asupervisor within the meaning of the Act,inasmuch as no exceptions have been filed to it.131 NLRB No. 46. JESSEJONES SAUSAGE CO. AND JONES ABATTOIR CO.371Manager Jones in December 1958 to the other seven employees laidoff then were corroborated by testimony of employee Carl Johns.We find no merit in Respondent's contention in its brief that theseeight laid-off employees could have had no reasonable expectation ofreemployment because the record shows that no employment wasavailable.Clearly 5-none of whom attempted to vote in the electionof the total group of 16 laid off in late 1958-were rehired in thespring of 1959, and 7 new employees were hired in the summer of 1959.We note that Respondent does not contend that any of the eight laid-off employees here involved was an unsatisfactory employee or un-qualified for the available work, nor did it undertake to prove thattheir seniority put them at the bottom of the layoff list.Obviously 11of the group of 16 were ignored in favor of hiring 7 new employeeswithout adequate explanation on this record.Nor does this recordshow that the five who were rehired had more seniority, "and/or morecapability" as Respondent contends, than the others laid off.Wenote also that at least three of this group of eight whose votes the Re-spondent challenged-Avery, Muldrow, and Tomlinson-had previ-ously been laid off and recalled by Respondent. SeeChester CableCorp.,123 NLRB 615, 616. In the circumstances it is clear that theRespondent, who alone has the records to shed light upon employ-ment expectancy as of any particular time, has failed to show in thiscase that these eight employees lacked such expectancy at the time inquestion, while the credible testimony establishes that they did havesuch expectancy because they were told they would be rehired whenbusiness picked up, as it ordinarily did each spring.ORDERUpon the entire record in the case, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Jesse Jones SausageCompany and Jones Abattoir Company, Garner, North Carolina, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, as the cer-tified exclusive bargaining representative of all productionand main-tenance employees in the appropriate unit hereinafter set forth.(b) Interfering in any manner with the efforts of AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO,to bargain collectively on behalf of the employees in the said ap-propriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act : 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Upon request, bargain collectively with Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, asthe exclusive representative of the employees in the bargaining unitdescribed herein, with respect to wages, rates of pay, hours of em-ployment, or other terms or conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is : All production and maintenanceemployees of the Garner Operations, including the head chopper, headgrinder, smokehouseman, garage employees, and the employees whowork in the plant and drive trucks, and excluding office clerical em-ployees, driver-salesmen, professional employees, guards, and super-visors as defined in the Act.(b)Post at its plant in Garner, North Carolina, copies of thenotice -attached to the Intermediate Report marked "Appendix." 3Copies of said notice, to be furnished by the Regional Director for theEleventh Region, shall, after having been duly signed by an, author-ized representative of the Respondent, be posted by the Respondentimmediately upon the receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.a This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" the words"A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnitedStatesCourt of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner at Raleigh, North Carolina, on June 7 and 8, 1960, pursuant to anorder of the National Labor Relations Board, as follows:ORDER REMANDING PROCEEDING TOREGIONAL DIRECTOR FOR HEARINGOn October 16, 1959, Trial Examiner James A. Shaw issued a Judgement onthe Pleadings and Recommendations in the above-entitled proceeding, findingthat the Respondent had engaged in certain unfair labor practices and recom-mending that it take certain affirmative action to remedy such unfair labor prac-tices.On the same day the case was transferred to the Board. In the Judgementon the Pleadingsthe Trial Examiner granted the General Counsel's motion forsuch findings and remedy, and denied the Respondent's request for a hearing atwhich to produce testimony relating to the issues raised by its answer to the com-plaint herein.On November 2, 1959, the Respondent filed exceptions to theTrial Examiner's Judgement on the Pleadings.The Board has duly considered the General Counsel's motion, the Respond-ent's"Objections to Motion," the complaint and answer herein, and the entire JESSE JONES SAUSAGE CO. AND JONES ABATTOIR CO.373record in the case, and finds that litigable issues are presented which should beresolved after a hearing before a trial examiner.Therefore,IT IS HEREBY ORDERED that the Judgement on the Pleadings and Recommen-dations be, and it hereby is, vacated; andIT IS FURTHER ORDERED that a hearing be held before a duly designated trialexaminer for the purpose of taking testimony with respect to the issues pre-sented by the pleadings, including the Respondent's exceptions to the Report on.Challenges and Objections which were overruled in the representation proceed-ing, with the result that certain of the challenged ballots were counted and theUnion was certified as the exclusive bargaining representative in the unit foundappropriate by the Board; andIT IS FURTHER ORDERED that the present proceeding be, and it hereby is, re-manded to the Regional Director for the 11th Region for the purpose of arrang-ing such hearing, and that the said Regional Director be, and he hereby is,authorized to issue notice thereof; andIT IS FURTHER ORDERED that, upon conclusion of the hearing, the Trial Ex-aminer shall prepare and serve upon the parties an Intermediate Report contain-ing findings of fact, conclusions of law and recommendations based upon theevidence received pursuant to the provisions of this Order, and that, followingservice of such Intermediate Report upon the parties, the provisions of Section102.46 of the Board's Rules and Regulations shall be applicable.Dated, Washington, D.C , April 19, 1960.By direction of the Board:OGDEN W. FIELDS,ExecutiveSecretary.The complaint filed by the General Counsel of the National Labor RelationsBoard, herein separately designated as General, Counsel and the Board,alleges insubstance that Jesse Jones Sausage Companyand JonesAbattoir Company, jointlycalled the Respondent, did, on July 13, 1959,and at all timesthereafter, in violationof Section 8 (a)( 1 ) and (5) of the Act, refuse to bargain in good faith with Amal-gamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, hereincalled the Union or Charging Party, as the duly certified representative of employeesin the unit found appropriate by the Board,as follows:THE APPROPRIATE UNITAll productionand maintenanceemployees of the Respondent at the GarnerOperations,includingthe head chopper, head grinder, smokehouseman,garageemployees, and the employees who work in the plant and drive trucks, but ex-cluding office clerical employees, driver-salesmen,professional employees,guards, and supervisors as defined in the Act.The Respondent in due course filedan answerto the complaintadmitting insubstance the factualallegationsthereof, but deniedall allegationsof unfair laborpractices.As an affirmative defense the Respondentallegesin substance that it isnot required by law to bargain with the Union because the ActingRegional Di-rector of the Eleventh Region madeanexparteinvestigation without allowing theRespondent to be heard with respect toissues raised in itsexceptions and objections,and filed his report on challenges and objections, which was adopted by the Board,recommending (1) that the challenges to ballots of eight employees who were noton the eligibility list because laid off between October 23 and December 5, 1958, beoverruled and their votes counted because they had a "reasonableexpectancy ofreemployment in the reasonablynearfuture"; (2) that the challenges to the ballotsofW. A. Smith and Melvin Davis be sustained because investigation showed thatthey were supervisors as defined in the Act; and (3) that the challenge to ballot ofRuffin Yancey be sustained because investigation showed that his duties includedguard duties.Thereupon, the Acting Regional Director on May 29, 1959,issued arevised tally of ballots and certified that as a result of counting the challenged ballotsand adding them to the original tally of ballots executed on January 6, 1959, plus oneother ballot theretofore considered void, the petitioning Union had received a ma-jority of 42 to 36 of the valid votes counted in the final tally; whereas, the originaltally had shown 34 votes for and 35 votes against the participating labor organi-zation.In due course the Respondent excepted to the counting of the challengedballots; andon June4. 1959, the Acting Regional Director on behalf of the Boardissued a certification of representative certifying that the Union hadbeen designatedand selected by a majority of employees in the appropriateunit astheir representativefor the purposes of collective bargaining pursuant to Section 9(a) of the Act, asamended. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing before the Trial Examiner, all parties were represented by counseland were afforded full opportunity to be heard, to examine and cross-examine wit-nesses,to introduce evidence pertinent to the issues involved, to argue orally uponthe record, and to file written briefs and proposed findings of fact and conclusionsof law.Oral argument made upon the record and written briefs filed by counsel forthe General Counsel and the Respondent have been given due consideration.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTJesse Jones SausageCompany and Jones Abattoir Companyis anintegrated corpo-ration organized and existing under the laws of the State of North Carolina, main-tainingits principal office and place of business at Garner, North Carolina, hereincalled the Garner Operations, where it is engaged in the slaughtering of cattle andhogs and the processing of meat products.Respondent annually purchases outsidesaid State cattle and hogs valued in excess of $500,000, which are shipped in inter-statecommerce to the Garner Operations. I find, therefore, that Respondent isengagedin commerce within the meaning of Section 2(6) and (7) of the Act.Overallmanagement of the Garner plant is vested in Plant Manager H. H.Bradley, and the overall supervision of operations therein is vested in Plant Super-intendent F. H. Lindner. Individual operating departments function under thedirectionof leadmenor working foremen directly responsible or accountable to theplant superintendent,such as (1) the abattoir under the direction of W. A. Smith;(2) the sausage kitchen under the direction of Melvin Davis as "head chopper";(3)the frank packing room under the direction of Hoover Hargis; and (4) thebologna packing room under the direction of David Jones.Other minor operationssuch as the grinder room, smokehouse, etc., are directed by leadmen exercisingvaried degrees of control and supervision.All are hourly paid employees exceptMelvin Davis, who is paid a weekly salary.H THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act, existing inwhole or in part for the purpose of representing employees in dealing with employersconcerning grievances, labor disputes, wages, rates of pay, hours of employment, andconditions of work.III.THE UNFAIR LABOR PRACTICESA. Historical backgroundIn Case No. 11-RC-1175 the Union filed a representation petition on September18, 1958, with respect to which a hearing was conducted on November 3, 1958; andon December 16, 1958, the Board issued its Decision and Direction of Election (123NLRB 1279). In themeantimethe Respondent laid off 16 employees purportedlyfor lack of work, including Annie G. Rogers on October 23, 1958, Mary Lois Coffeyon December2, 1958, and Wilma L. Avery, Mary K. Brown, Almetta Z. Davis, CarlJohns,JanieMae Muldrow,and BessieTomlinson on December 5, 1958.At theelection onJanuary 6, 1959, the ballots of the foregoing eight employees werechallenged by the Board agent because their names did not appear on the eligibilitylist.The ballots of W. A. Smith and Melvin Davis were challenged by the Petitioneron the ground that they are supervisors within themeaningof Section 2(11) of theAct.The ballot of Ruffin Yancey was challenged on the groundthat he is a guardwithin themeaning ofthe limitation contained in proviso (3) of Section 9(b) ofthe Act.B. The issues"The issues presented by the pleadings, including the Respondent's exceptions tothe Report on Challenges and Objections, which were overruled in the representationproceeding (Case No. 11-RC-1175), with the result that certain of the challengedballots were counted and the Union was certified as the exclusive bargaining repre-sentative in the unitfound appropriate by the Board" pertain exclusively to actiontaken by the Acting Regional Director and the Board with respect to the foregoingchallenged ballots, because it is admitted that Respondent is refusing to bargain withthe certified Union. JESSE JONESSAUSAGE CO. AND JONES ABATTOIR CO.3751.Challenged ballots of eight laid-off employeesThe first and perhaps controlling issue is whether the challenged ballots of theeight laid-off employees named above should be counted for the reason that they hadan expectancy of reemployment within the reasonably near future at the time of theelection on January 6, 1959.Pertinent to this issue, the General Counsel offeredtestimony as follows:Annie G. Rogers was first employed by the Respondent in 1950, and worked untilOctober 1954. She was, rehired on or about September 1, 1958.Approximately 7weeks later she was laid off for lack of work on or about October 23, 1958, along withWillie Mae Virginia Hinton and Doris Wright, and was told by Plant SuperintendentLindner that they would be recalled when the work picked up. Prior to the layoff,Rogers signeda unioncard.WillieMae Virginia Hinton was rehired on April 2,1959, but Annie G. Rogers has never been recalled to work.At the election onJanuary 6, 1959, her ballot was challenged.Mary Lois Coffey was first employed by the Respondent in September 1958, andworked in the sausage kitchen (packing and skinning rooms) under the direction ofMelvin Davis, folding bags and packaging the sausage.She received instructionsconcerningthe work from both Davis and Plant Superintendent Lindner.On orabout December 2, 1958, Plant Superintendent Lindner notified her that she wasbeing laid off for lack of work, but would be rehired when business picked up.Uponreceipt of her layoff slip, Business Manager Earl T. Jones told her to come to aChristmas party for employees.At Christmas 1958 she received from Jones a giftpackage of sausage along with all other employees. Prior to the election of January6, 1959, she signed -a union card, and at the election cast a challenged ballot.Thisemployee has never been recalled to work.Wilma L. Avery was first employed by the Respondent in August 1949, quit onOctober 6, 1954, and was rehired on October 7, 1956. In November 1956 she wasagainlaid off, but was rehired on April 10, 1957, and continued thereafter to workfor Respondentuntilfinally laid off on December 5, 1958, for lack of work. Fromher credible testimony it appears that on December 4, 1958, Leadman Hoover Hargis.came into the frank packing room and announced that four employees were to belaid off for lack of work.Next morning Business Manager Jones came in andrequested that all,recipients of layoff slips come to his office.Upon arrival in the-office,Mr Jones expressed regret for laying them off,_invited them to attend theannual Christmas party to be given for employees, and told them that he would callthem back to workas soonas business picked up about March or April. Thereafter,Avery attended the Christmas party, and also received the customary Christmas bonuspaid to employees based upon length of employment with the Respondent. Prior toher layoffshe signed a unioncard and attempted to vote in the election on January 6,1959, but her ballot was challenged.Mary K. Brown was first employed by the Respondent in 1955, but went on ma-ternity leave about December 31, 1956. She returned to work with Respondent on'September 10, 1957.Thereafter she worked in the sausage kitchen under the direc-tion of Melvin Davis until laid off for lack of work on or about December 5, 1958.According to her credible testimony, Business Manager Jones came into the bolognapacking room on December 4, 1958, announced that he was laying off some of thelatest hired employees to create more work for those retained, and invited thosereceiving layoffslipsto come to his office.Upon arrival at the office on December 5,1958,Mr. Jones expressed regret that it was necessary to lay them off for lack ofwork, and stated that he would call them back to work when business picked up,probably in March or April and would also notify them to attend the Christmas partyfor employees.Prior to the layoff she signed a union card and attempted to voteat the election on January 6, 1959, but her ballot was challenged.At Christmas 1958she received the customary bonus paid to employees based upon length of service.Almetta Z Davis was first employed by the Respondent in 1955, and was there-after laid off for the first time in November 1956.At Christmas 1956 she receivedthe annual bonus paid to employees for continuous employment in excess of 6 months.She returned to work in the spring of 1957, but worked less than 6 months and didnot receive a bonus at Christmas 1957. She was rehired by the Respondent onAugust 13, 1958, and was finally laid off for lack of work on December 5, 1958.This witness credibly testified that on December 4, 1958,BusinessManager Jonescameinto the sausage kitchen and announced that he was going to lay off some of theemployees latest hired.She did not report for work on December 5, 1958, by.reason of a dental appointment, but Melvin Davis came to her house on the followingday, told her not to think hard of him because he had nothing to do with the layoff,and promised to call her backas soonas work picked up. Prior to this final layoff 376DECISIONSOF NATIONALLABOR RELATIONS BOARDshe signed a union card and tried to vote at the election on January 6, 1959, but herballot was challenged.She attended the party for employees at Christmas 1958, butdid not qualify for the annual bonus that year.Carl Johns(age 19)was first employedby theRespondent in August or September1958, and was thereafter laid off on December 5, 1958, for lack of work.He workedin the sausage kitchen underthe directionof Melvis Davis and Plant SuperintendentLindner.His duties consisted primarily of waiting on the chopper and washing pots,pans, and tubs.Priorto the layoff,he signed a union card and attempted to voteat the election on January6, 1959,but his ballot was challenged.This employeecredibly testified that both Plant Superintendent Lindner and Business ManagerJones came to the sausage kitchen on December 4, 1958, and announced that some ofthe employees were going to be laid off. Jones stated that business was slack, andthat it was necessary to lay off some of the employees in order to provide full-timework for the older employees, and that those laid off might be put back to work inMarchor April.Jones also talked to him in his office,expressed regret that he wasbeing laid off, and promised to rehire him as soon as business picked up about Marchor April.Afterbeing laid off he attended the Christimas party given for all employ-ees, but has never been recalled to work.Janie Mae Muldrow was first employedby theRespondent in October 1954. Shewas granted maternity leave in February 1956 by former Plant Superintendent Bag-well, and thereafter recalled to workin July 1956.She was again granted maternityleave by Plant Superintendent Lindner in December 1957, and returned to work inMay 1958. She first joined the Union in 1956. This witness credibly testified thatinDecember 1958 both Plant Superintendent Lindner and Business Manager Jonescame in and announced that two packers and two skinners would have to be laid off.After receiving a layoff slip on December 5, 1958, Mr. Jones talked to her, BessieTomlinson,Perline Tomlinson,WilmaAvery, andGertrude Banks in his office,expressed regret that they were being laid off until business picked up, and said thatthey would be called back to work inApril orMay 1959. Prior to the layoff shesigned a union card,and attempted to vote at the election on January 6, 1959, buther ballot was challenged.Bessie Tomlinson was first employed by the Respondent in October 1954. Shewas first laid off for lack of work in the latter part of 1956,but was rehired approxi-mately 11/a years later in May 1958.Thiswitness credibly testified that on December4, 1958, Leadman.Hoover Hargis announced in the packing room that BusinessManager Jones was laying off two skinners and two packers.The next day, December5, 1958,layoff slips were received,and Jones personally expressed his regrets to thoselaid off,and promised to call them back to work about March or April when businesspicked up.He also promised to notify them when the Christmas party for all employ-ees would be held. She also received a bonus at Christmas time by reason of lengthof service.Priorto final layoff she signed a union card and thereafter attempted tovote in the election on January 6, 1959,but herballot was challenged.Eugene Johns(employee)credibly testified that he was at work in the sausagekitchen of Respondent on December 4 and 5,1958, and heard Business ManagerJones make a public statementto employeestherein to the effect that work wasgetting slack,and that Respondent would have to lay off some of them,but when thework picked up they would be rehired.With respect to the eight challenged ballots, aforesaid,theRespondent offeredtestimony,as follows:PlantManager H.H. Bradley testified in substance that 16 employees were per-manently terminated about December 1958 for lack of work and to cut down laborcosts in the plant,consisting of 11 employeesfrom thefrank packing room, 2 fromthe bologna room,and 3 from the sausage kitchen(Almetta Davis, Carl Johns,and Jewel Willis);that eachyearfrom Thanksgiving Day to the following springisa neriod of declining business;that of those laid off, Gertrude Banks, WillieMae Virginia Hinton,Perline Tomlinson,and Bernice Upperman, were rehired towork in the frank packing room in April 1959,and Jewel Willis was rehired towork in the sausage kitchen,and that in August 1959, 7 white girls were also hiredto work in the frank packing room on a temporary basis to the end of the busyseacon,and in September Respondent transferred 3 of them to the fresh sausagekitchen on a permanent basis.The otherfour quit.Thiswitness testified furtherthat since the December 1958 layoff the Respondent has installed additional link-ingmachines in the sausage kitchen where bologna, frankfurters,and luncheonmeats are processed,and moved the fresh sausage operation into a separate room;that a vacuum packaeing line has been installed in one of the packing rooms; andthat overhead rails with automatic lifts have been put in the frank sausage kitchen JESSE JONESSAUSAGE CO. AND JONES ABATTOIR CO.377to replace the use of shovels in handling the meat products,thereby reducing man-power requirements.Presently operating separate kitchens for processing frank-furters and fresh sausage,theRespondent is now employing two employees lessthan in 1958.Total production of 6,936,818 pounds of meat products in the year1958 declined to 6,782,252 pounds in 1959.BusinessManager Earl T. Jones testified in substance that when 16 employeeswere laid off about December 1958,he told them they were being terminated forlack of work(did not use the word"layoff"),and did not tell them that they couldexpect reemployment in March or April 1959.He told them that Respondent hadtoo many employees,that it was necessary to terminate some of them accordingto seniority,and that he would recommend them for jobs elsewhere,if they wouldhave their new employer to call him up.2.Supervisory status of Melvin DavisThe second issue herein pertains to the challenged ballot of Melvin Davis, whovoted in the election of 1956 in Case No. 11-RC-834,but was challenged by thePetitioner in Case No. 11-RC-1175 at the election of January 6,1959, on theground that he is a supervisor within the meaning of Section 2(11) of the Act.This employee is "the head chopper"specifically included in the appropriate unitand referred to by the Board in its Direction of Election(footnote 3) issued onMay 7,1956,as follows:The head chopper, head grinder,and smokehouse man, who work under thesausage kitchen foreman, exercise no independent judgment in their routinedirection of employees.Contrary to the Petitioner's contention,we find thatthey are not supervisors as defined in the Act.Accordingly,we have includedthem in the unit.Plant Superintendent F. H. Lindner credibly testified in substance that he hasbeen superintendent of operations at Respondent's plant sinceNovember 1957, thatMelvin Davis is the chopper man in the sausage kitchen and is designated as aleadman to expedite production in his department,that upon reporting to workearly each morning, Davis obtains from the plant office a work chart or produc-tion sheet previously prepared by the production supervisor as a guide for produc-tion employees in the performance of their work, and posts it under a glass coverin the laboratory room for the use of all concerned-therefrom,Davis determinesand requisitions from the grinder room the meat required for production of frank-furters, sausage,etc.,washes down the chopping machinery,and makes otherpreparations for work-thereafter,he initiates and controls production operationsthroughout the day by operating the chopping machine and directing the work ofother employees in handling,emulsifying,seasoning,mixing, stuffing,processing,and delivering to the smokehouse finished products of frankfurters,luncheon meats,bologna, and sausage.It is the responsibility of the head chopper(Davis) to ex-pedite production by instructing and directing the work of other employees in thesausage kitchen,and make reports to the plant superintendent,but has no authorityto discipline,hire, or fire employees.'Melvin Davis credibly testified in substance that some people call him headchopper and some call him chopper foreman; that in the absence of a superintendentfor aperiod of 5 months, prior to the arrival of Plant Superintendent Lindner inNovember 1957,heworked directly under the supervision of Plant ManagerBradley; that during that period he exercised authority in hiring employees afterfirst obtaining the approval of Bradley,but after Lindner came in as plant super-intendent and organized the department they told him he was just an ordinaryworker, and that everything would be done through the plant superintendent; andthat he signed a statement for the Board agent at the election on January 6, 1959,,.when his ballot was challenged, but did not mean to say that he had full authorityas foreman over the sausage department,because he does not and never has hadsuch authority except through Bradley during the time there was no plant super-intendent.Davis further testified that his duties in the sausage kitchen are pres-ently,the same as they have always been-to chop,mix, and season all of the meatfor wieners and bologna,to pan it up, and roll it to the cooler.Each morning hereceives a production list from the office, and is required to figure out how muchmeat is needed for the sausage kitchen to maintain the required production.Eugene Johns is his assistant chopper, and takes over these duties when Davis isabsent,while other employees engage in stuffing,hanging, and loading the wieners,'The testimony of Lindner was fully corroborated by that of Plant Manager Bradley 378DECISIONSOF NATIONAL LABOR RELATIONS BOARD'similar to a production line operation under the supervision of Plant Superinten-'dent Lindner.Eugene Johns (employee) credibly testified in substance that in January 1959 hewas a helper to the head chopper (Melvin Davis),and performed his duties when-ever Davis was absent; that he would report for work about 5 a.m., get the produc-tion sheet from the office, and write out necessary information therefrom for otheremployees to follow; and that then he would clean up the chopping machine andget everything ready to begin production by 6 a.m.As other machine operatorscame in, he would tell them what to run first and how operations were to be con-ducted.When the women employees came in about 7 a.m., he would try toobtain replacements for any absentees, and throughout the day make necessarychanges in their places of work, corrections on timecards when anyone wanted to,leave the job, and at the end of the day turn in to management a report card show-ing the amount of meat processed.On such occasions he was custodian of keysto the medicine chest and storage room; would deliver paychecks to other em-ployees; approve and turn in written requests for vacations; and sometimes excuseemployees from work for short periods of time during the day, but usually con-sulted the plant superintendent concerning such matters.Allison Sanders (employee) credibly testified in substance that on or aboutMonday, March 18, 1957, he was interviewed and hired by Melvin Davis to workin the sausage kitchen at the plant of Respondent, but was not told what his wageswould be until Wednesday after starting to work.Thereafter,Davis deliveredpaychecks to employees from a little office now called "the lab room," which wasequipped with desks, chairs, telephone, and instruments for testing meats by thequality control man (Wade Lewter).This witness further testified that in 1957Bradley was acting as plant superintendent, but that after Lindner came in asplant superintendent a meeting of employees was called at which Business ManagerJones introduced Lindner and announced that he was the superintendent in charge.Thereafter, Plant Superintendent Lindner occupied the telephone equipped desk in-"the lab room," and employees dealt with both him and Melvin Davis.3.Supervisory status of W. A. SmithThe third issue pertains to the challenged ballot of W. A. Smith.From his owncredible and uncontradicted testimony it appears that this man was originallyhired by the Respondent as an hourly paid employee in the abattoir under thesupervision of Foreman E. N. Perry to butcher animals and to bone and cut meatprior to delivery to the grinder room.He voted as a member of the appropriateunit at an election held in 1956, pursuant to the Decision and Direction of Elec-tion issued on May 7, 1956, in Case No. 11-RC-834.He again attempted tovote at the election on January 6, 1959, but his ballot was challenged by the Peti-tioner on the ground that he was a supervisor as defined in Section 2(11) of theAct.In the meantime Foreman Perry retired in 1957 or 1958, whereupon, W. A.Smith assumed the functions of foreman in the abattoir in addition to his otherduties.Thereafter, he continued to perform butchering, boning, and cutting work,along with other employees, but was also required, pursuant to instructions fromthe plant office and Plant Superintendent Lindner, to direct all work in the abat-toir,determine the number and select the animals to be slaughtered, allot andassignwork to various employees, direct the activities of other employees bytelling them what to do, keep a daily record of the work performed, and make adaily report to management.He was permitted to recommend the hiring of cer-tain people, to use his own judgment in granting time off for short periods oftime during a workday, and to distribute paychecks, but was not authorized to-hire and fire employees without the approval of the plant superintendent.Plant Superintendent FH. Lindner credibly testified in substance thatW. A.Smith was a leadman in the abattoir; that the leadman in each department of theplant carried on the work under his instructions; and that each of them receivedand interpreted the production work sheets prepared by the production supervisorin the plant office, and were each responsible for starting and earring on the workin his department.PlantManager H. H. Bradley credibly testified in substance that W. A. Smith,performed the same functions in the abattoir that leadmen in other departments per-formed and worked along with, but had no authority to hire and fire employees;that Smith received and weighed the hogs being shipped to the plant, put them in,pens, and selected the animals to be slaughtered; and that he would come to work at6 a.m., heat up the hog vats by turning on the steam, and initiate the slaughtering JESSEJONES-SAUSAGE CO.:AND JONES ABATTOIRco.: `379activities.He personally participated in slaughtering and eviscerating hogs, work-ing at the cutting tables, and moving the meat into the grinder room from whence itwas issued to the sausage kitchen. It was also his duty to post and interpret the pro-duction schedule received from the plant office, tell other employees what to dowhen they arrived at 7 ^a.m., report any absentees to Plant Superintendent Lindner,and expedite the work in the abattoir throughout each workday.4.Employment status of Ruffin YanceyThe fourth issue herein pertains to the challenged ballot of Ruffin Yancey.Thisemployee voted in an election in 1956 (Case No. 11-RC-834), but was challengedby the Board agent at the election held on January 6, 1959, by reason of footnote 3in the Board's Decision and Direction of Election issued on December 16, 1958, inCase No. 11-RC-1175, as follows:The parties stipulated that the employee who cleans for 4 of 5 hours each weekday, beginning about 1 a.m., making "regular walks around to see whetherthere is any fire or anyone on the place, and ringing the clocks" should be in-cluded within the unit.The record shows that this employee is not armed, butlacks sufficient information upon which to determine whether he is a guardwithin the meaning of the Act. In the circumstances we shall allow him tovote subject to challenge, despite the agreement of the parties to include himin the unit.Ruffin Yancey credibly testified in substance that he is 70 years of age and em-ployed by the Respondent in its plant as a cleanup man; that 5 days a week (Mon-days through Fridays) from approximately 7 a.m. to 8 p.m. he cleans up the tables,the stable rooms, and sweeps the floors; that on Saturdays and Sundays he worksat night to service the refrigeration systems on trucks of the Respondent in whichmeat products are stored, pens and feeds hogs and cattle brought to the plant duringthe night, and makes hourly rounds to punch the watchman clocks stationed at vari-ous locations in and around the plant.He does not have available or carry anygun or weapon, and, in the event of trouble beyond his control, will call the regularnight watchman (Parrish), who lives in a house about 100 yards from the plant.Plant Manager H. H. Bradley credibly testified in substance that Ruffin Yancey wasemployed by the Respondent and carried on its payroll records as an all-roundmaintenance worker, performed mostly cleanup duties, and also helped in the pack-ing room at times; that he would also work at night after the regular working crewwent off duty, would go around the plant to punch the clocks at 10 different stations,see that the compressor was operating, perform cleanup work, stitch cartons on astitcher for use in the packing room, and would help unload, pen, feed, and waterhogs brought to the plant on trucks during the nighttime; that he never carried apistol, and in the event of trouble would call someone about it, such as the police,the plant superintendent, or one of the janitors; and that the regular watchman(Parrish) carried a pistol and usually worked at night on weekends, and RuffinYancey usually worked in the daytime.Concluding FindingsThe Board has consistently held that the mere fact that laid-off employees havecontinued seniority rights does not entitle them to vote, but rather he test is whetherthere exists a reasonable expectancy of employment in the near future.2The recordas a whole indicates that the business of Respondent is somewhat seasonal in thatproduction and sale of its products are substantially greater in quantity from Aprilto Thanksgiving in November each year, and thereafter declines.For that reasonRespondent has adopted a policy of reducing its working force during the fall seasonand rehiring necessary workers during its busy season.Contrary to contentionsof Respondent, I am constrained to find from a preponderence of credible testimonyherein that Plant Superintendent Lindner and Business Manager Jones told em-ployees when laid off about December 1958 that they might expect a recall to workwhen business picked up in the following March or April.Notwithstanding its con-tention that production has been steadily declining since 1956, the Respondent re-hired four of these laid-off employees in April 1959 to work in the packing room,one laid-off employee to work in the sausage kitchen, and in August 1959 hiredfHarris Products Company,100 NLRB 1036, 1039-1040 ;Avco ManufacturingCorpora-tion,CrosleyDivision, 107 NLRB 295;Higgins, Inc.,111 NLRB 797-799. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDseven white girls as new applicants to work in the packing room to finish out thebusy season;but did not offer such employment to the eight Negroes whose ballotshad been challenged in the January 1959 election,and who held seniority as ex-perienced employees in the packing department and sausage kitchen.The conten-tion of Respondent that white girls were preferably hired because toilet facilities forNegro women had become overcrowded is untenable.The factthat their challengedballots had been opened and counted in favor of the Union,as shown by the revisedtally ofballots issued on May 29, 1959, raises a strong presumption that the Re-spondent denied them further employment because of their affiliation with and sup-port of the Union.I find, therefore,thatat the time of the election on January 6,1959, Annie G. Rogers,Mary Lois Coffey,WilmaL. Avery,Mary K. Brown,AlmettaZ.Davis, CarlJohns, Janie Mae Muldrow,and Bessie Tomlinson were employeestemporarily laid off for lack of work, that there existed a reasonable expectancy oftheir reemployment in the nearfuture bythe Respondent,and for that reason wereeligible to vote. It is, therefore,recommended that the eight challenged ballots ofaforesaid employees be counted as cast in favor of the labor organization involved.Section 2(11) of the Act provides,as follows:The term"supervisor"means any individual having authority,in the interestof the employer,to hire, transfer,suspend,lay off, recall, promote, discharge,assign,reward,or discipline other employees,or responsibly to direct them, orto adjust their grievances,or effectively recommend such action,if in connec-tion with the foregoing the exercise of such authority is not of a merely routineor clerical nature, but requires the use of independent judgment.With respect to Melvin Davis(head chopper),I am convinced from a preponder-ance of the evidence and the entire record in the case that this employee is simplya leadman in the sausage kitchen of the Respondent,authorized to direct the work,of other employees in the performance of their duties according to routine procedureprescribed by the plant superintendent and superior plant officials,but does not ex-ercise authority requiring the use of his own independent judgment in the interestof the employer to hire, transfer,suspend,lay off, recall,promote, discharge, as-sign,reward,or discipline other employees,or to adjust their grievances,or effec-tively recommend such action,within the meaning of Section 2(11) ofthe Act.I find that he is not a supervisor within the meaning of theAct, andrecommendthat the challenge to his ballot be overruled and that his vote be counted to thesame extent as other employees in the appropriate unit.Since this challenged ballothas not been opened it is not presently known whether it will be in favor of oragainst the Petitioner.With respect of W. A. Smith,itappears from all the evidence in the case thathe responsibly directs all operations in the abattoir,including authoritative assign-ment of other employees and supervision of their work.Since the retirement ofForeman Perry in 1957 or 1958,Smith has assumed the functions and authority offoreman and with acquiescence of the Respondent holds himself out to be such asupervisor.His exercise of suchauthorityisnot of a merely routine or clericalnature, but requires the use of independent judgment.Although Respondent seeksto classify Smith merely as a leadman,it is not denied that he is exercising theauthority claimed by him; and the only limitation on his authority appears to bethat he must consultwith theplant superintendent before hiring or firing workers inthe abattoir,which is more or less independent of other plant operations. I find,therefore,thatW.A. Smith is a supervisor within the meaning of Section 2(11) ofthe Act,and recommend that the challenge to his ballot in the election of January 6,1959,be sustained.Section 9(b) of the Act provides,inter alia,as follows:The Board shall decide in each case whether, in order to assure to employeesthe fullest freedom in exercising the rights guaranteed by this Act, the unitappropriate for the purposes of collective bargaining shall be the employerunit, craft unit, plant unit, or subdivision thereof:ProvidedThat the Boardshall not . . . (3) decide that any unit is appropriate for such purposes if itincludes, together with other employees, any individual employed as a guardto enforce against employees and other persons rules to protect property ofthe employer or to protect the safety of persons on the employer's premises; . . .With respect to Ruffin Yancey,the parties in Case No. 11-RC-1175stipulatedthat he is not a guard within the meaning of the Act and should be included in the JESSE JONES SAUSAGE CO. AND JONES ABATTOIR CO.381.voting unit.The Board, however, required that his ballot be challenged pendingdetermination whether he is a guard within the meaning of the Act. In recommend-ing that the challenge be sustained, the Acting Regional Director found that Yanceyhas a pistol available in the office for the performance of his duties.Testimonybefore the Trial Examiner does not support such a finding.The Respondent em-ployed a regular night watchman named Parrish, who carried a pistol, and livedwithin 100 yards of the plant, subject to call at all times.On weekdays Yanceyworked in and around the plant as a general cleanup or handyman, but duringweekends, when the plant was not in operation, he would work at night to receiveand care for cattle and hogs brought in by trucks.At such times he was alsocharged with surveillance of the cooling system and the plant premises in general,but was not in any sense a uniformed, armed, or deputized guard. Incidentally, hepunched the watchman clock stations in the absence of the regular night watchman,and would call the latter to the premises in event of trouble.Evidence in the casedoes not support a finding that he was employed as a guard to enforce against em-ployees and other persons rules to protect property of his employer or to protectthe safety of persons on the employer's premises. Inasmuch as this employee is en-gaged predominantly in work as a handyman and janitor with additional duties re-sembling only incidentally those of a watchman or guard, I find that he should beincluded in the appropriate unit as a maintenance worker.3 It is therefore, recom-mended that the challenge to ballot of Ruffin Yancey in the election of January 6,1959, be overruled, and his vote counted as cast.Having found and recommended (1) that the challenges to ballots of eight laid-offemployees (Annie G. Rogers, Mary Lois Coffey, Wilma L. Avery, Mary K. Brown,Almetta Z. Davis, Carl Johns, Janie Mae Muldrow, and Bessie Tomlinson) be over-ruled; (2) that the challenges to ballots of Melvin Davis and Ruffin Yancey beoverruled; and (3) that the challenge to ballot of W. A. Smith be sustained, the realissue in this case remains whether Respondent's refusal to bargain with the Unionis a violation of Section 8(a)(1) and (5) of the Act. Since the ballots of the afore-said 8 laid-off employees were counted by the Regional Director and reported inhis revised tally of ballots on May 29, 1959, showing a majority of 6 valid votes(42 to 36) in favor of the participating labor organization, it is apparent that theresult of the balloting would not be changed by counting the challenged ballots ofMelvin Davis, Ruffin Yancey, and W. A. Smith. Based upon these findings andrecommendations, I am, therefore, constrained to find that Respondent did onJuly 13, 1959, and at all times thereafter, refuse to bargain in good faith withAmalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, asthe duly elected representative of its employees in the appropriate unit, as certifiedby the Board on June 4, 1959. In so doing the Respondent has failed and refusedto fulfill the obligation imposed upon an employer by Section 8(a)(5) of the Actto bargain with the representative of its employees, as explained and defined inSection 8(d) subject to the provisions contained in Section 9(a) of the Act.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, occurring in connectionwith the operations described in section I, above, has a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices affecting commerce, it will be recommended that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act. It will be recommended that the Respondent, upon request, bargain col-lectively with Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO, as the exclusive bargaining representative of all production and main-tenance employees at its Garner Operations in the unit herein found to be appro-priate for the purposes of collective bargaining.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:8 SeeRadioCorporationof America (R C.A. VictorDivision),76 NLRB 826-828. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD.CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act, asamended.2. "All production and maintenance employees of the Respondent at the GarnerOperations, including the head chopper, head grinder, smokehouseman, garage em-ployees, and the employees who work in the plant and drive trucks, but excludingoffice clerical employees, driver-salesmen, professional employees, guards, andsupervisors as defined in the Act" constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(c) of the Act, as amended.3.At all times since certification by the Board on June 4, 1959, the Union hasbeen and now is the duly selected, designated, and exclusive representative of allproduction and maintenance employees in the aforesaid appropriate unit within themeaning of Section 9(a) of the Act, as amended.4.By failing and refusing on and after July 13, 1959, to bargain in good faithwith Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, as the exclusive bargaining representative of employees in the aforesaid appro-priate unit, the Respondent has engaged in and is engaging in unfair labor practicesviolative of Section 8(a)(5) of the Act, and also derivatively in violation of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the amended Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policiesof the LaborManagementRelations Act, as amended,we hereby notify ouremployees that:WE WILL,upon request,bargain collectively in good faith with AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO,as the ex-clusive representative of all employees in the bargaining unit described belowwith respect to rates of pay, hours of employment,and other conditions of em-ployment,and if an understanding is reached we will embody such understand-ing in a signed agreement.The bargaining unit is:All productionand maintenance employeesof theRespondent at theGarner Operations,includingthe head chopper,head grinder,smokehouse-man, garage employees,and the employees who work in the plant anddrive trucks,but excluding office clerical employees,driver-salesmen, pro-fessional employees,guards, and supervisors as definedin the Act.WE WILLNOT interfere with, restrain,or coerce our employees in the exerciseof their right to self-organization,to form,join, or assist Amalgamated MeatCutters and Butcher Workmenof North America, AFL-CIO,or any other labororganization,to bargaincollectivelythrough representatives of their ownchoosing,to engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection; or to refrain from any or all of suchactivities except to the extentthatsuch right may be affectedby anagreementrequiring membership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) ofthe Act, asmodified bythe Labor-ManagementReporting and DisclosureAct of 1959.All ouremployees are free to become and remain,or to refrain from becoming orremaining members of the above-named Union,or any other labor organization,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized inSection 8(a)(3) of the NationalLaborRelations Act, as amended.JESSE JONES SAUSAGE COMPANY ANDJONES ABATTOIR COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.